Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen A. Terrile (Reg. No.: 32,946) on 14 July 2022.
The application has been amended as follows: 

1.	(Currently Amended)	A computer-implementable method for performing a distributed risk scoring operation, comprising:  
monitoring a plurality of electronically-observable actions of an entity, the plurality of electronically-observable actions of the entity corresponding to a respective plurality of events enacted by the entity, the entity comprising a user entity;
converting the plurality of electronically-observable actions of the entity to electronic information representing the plurality of actions of the entity; 
generating an event risk severity score for the entity by a first component within a distributed security risk scoring environment, the event risk severity score being based upon a corresponding anomalous event, the event risk severity score for the entity by the first component being based upon an event enacted by the entity via the first component, the first component comprising one of a protected endpoint, an edge device and a security analytics system;
generating a first component entity risk severity score for the entity by a first component within a distributed security risk scoring environment, the generating using the first component event risk severity score;
providing the first component event risk severity score to a second component within the distributed security risk scoring environment, the second component comprising another of the protected endpoint, the edge device and the security analytics system;
generating a second component entity risk severity score for the entity by a second component within a distributed security risk scoring environment, the generating using the first component event risk severity score received from the first component; and,
performing a security analytics operation via the security analytics system using the event risk severity score, the security analytics system executing on a hardware processor.

2.	(Currently Amended)	The method of claim 1, wherein:  
the first component entity risk severity score and the second component entity risk score 

7.	(Currently Amended)	A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
monitoring a plurality of electronically-observable actions of an entity, the plurality of electronically-observable actions of the entity corresponding to a respective plurality of events enacted by the entity, the entity comprising a user entity;
converting the plurality of electronically-observable actions of the entity to electronic information representing the plurality of actions of the entity; 
generating an event risk severity score for the entity by a first component within a distributed security risk scoring environment, the event risk severity score being based upon a corresponding anomalous event, the event risk severity score for the entity by the first component being based upon an event enacted by the entity via the first component, the first component comprising one of a protected endpoint, an edge device and a security analytics system;
generating a first component entity risk severity score for the entity by a first component within a distributed security risk scoring environment, the generating using the first component event risk severity score;
providing the first component event risk severity score to a second component within the distributed security risk scoring environment, the second component comprising another of the protected endpoint, the edge device and the security analytics system;
generating a second component entity risk severity score for the entity by a second component within a distributed security risk scoring environment, the generating using the first component event risk severity score received from the first component; and,
performing a security analytics operation via the security analytics system using the event risk severity score, the security analytics system executing on a hardware processor.

13.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
monitoring a plurality of electronically-observable actions of an entity, the plurality of electronically-observable actions of the entity corresponding to a respective plurality of events enacted by the entity, the entity comprising a user entity;
converting the plurality of electronically-observable actions of the entity to electronic information representing the plurality of actions of the entity; 
generating an event risk severity score for the entity by a first component within a distributed security risk scoring environment, the event risk severity score being based upon a corresponding anomalous event, the event risk severity score for the entity by the first component being based upon an event enacted by the entity via the first component, the first component comprising one of a protected endpoint, an edge device and a security analytics system;
generating a first component entity risk severity score for the entity by a first component within a distributed security risk scoring environment, the generating using the first component event risk severity score;
providing the first component event risk severity score to a second component within the distributed security risk scoring environment, the second component comprising another of the protected endpoint, the edge device and the security analytics system;
generating a second component entity risk score for the entity by a second component within a distributed security risk scoring environment, the generating using the first component event risk severity score received from the first component; and,
performing a security analytics operation via the security analytics system using the event risk severity score, the security analytics system executing on a hardware processor.
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious computer-implementable methods, systems and non-transitory, computer-readable storage mediums for performing a distributed risk scoring operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435